Citation Nr: 0615959	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for impotence, 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity caused by PTSD. 

2.  The veteran's impotence is caused by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2005).

2.  Service connection for impotence, secondary to diabetes, 
is established.  38 U.S.C.A. §§ 1110, 5107 (West 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling.  He is currently assigned a 30 percent 
rating under DC 9411, PTSD.  38 C.F.R. § 4.130.  

For service-connected mental disorders, including PTSD, a 30 
percent rating is warranted when the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 55-60 indicates moderate difficulty in 
social, occupational, or school functioning.  

The veteran underwent a VA PTSD examination in February 2006.  
The veteran reported a history of nightmares in the mid 
1980s.  The nightmares caused him to wake up shouting and 
sometimes run from his bedroom.  He reported experiencing 
panic attacks with symptoms such as shortness of breath and 
"feelings of having a heart attack."  The veteran reported 
that more recently, the panic attacks do not happen as 
frequently as they did in years past.  He currently has a 
panic attack approximately twice a week, as opposed to a few 
times a day.  The veteran reported that he has "a pretty 
good memory" and that he thought of Vietnam every day, even 
though he did not want to.  

The veteran slept approximately five and a half hours per 
night, and his nightmares were less frequent than they were 
in the 1980s.  He had less energy than he used to and no 
longer participated in soccer and martial arts due to old 
injuries.  He plays cards on the internet and drives his 
spouse's motor home.  

The veteran has been married for over thirty years and 
describes his spouse as his best friend.  He has one son with 
whom he does not have a functioning relationship.  However, 
his lack of a relationship with his son is not a product of 
his PTSD.  For the past three years, the veteran worked for a 
company that sells engineering design work.  He has worked in 
the same industry for most of his career.  His current job 
requires him to deal with people for approximately two hours 
per day.  

Outside of work, he does not have a social life or friends.  
He reported having friends before he went to Vietnam, but 
after he returned, he could not form friendships.  

The examiner reported that the veteran used humor to diffuse 
tension during the examination.  He made good eye contact and 
when speaking had a normal rate, tone, and volume.  There 
were no abnormal psychomotor movements.  His thought 
processes were logical, coherent, and circumstantial, but 
redirectable.  He denied suicidal or homicidal ideation as 
well as audio and visional hallucinations.  There was no 
evidence of psychosis.  The veteran's affect was euthymic 
with fair range.  He scored 29 out of 30 on a mini-mental 
status examination with one point subtracted for not 
recalling the third of three objects after five minutes.  

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF score of 55.  

The examiner stated that the veteran avoided places that 
aroused recollections of the trauma he suffered while in 
Vietnam.  He had decreased interested in participating in 
significant activities, he had feelings of detachment, and 
symptoms of increased arousal to include sleep difficulties, 
irritability, trouble concentrating, and hypervigilance.  The 
examiner noted that the veteran functions at an adequate 
level at his current job because he adapted his occupation to 
suit his symptomatology by choosing a job where his exposure 
to others is limited to two hours a day.  The veteran feels 
that intellectually, he performs well at work, but that 
socially he has difficulty interacting with potential 
clients.  

The Board finds that the February 2006 PTSD examination does 
not show that the veteran met the criteria for a 50 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show that 
that there is reduced reliability and productivity due to 
such symptoms as, for example, flattened affect, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands; impairment of short and long 
term memory.  In fact, the examiner specifically stated that 
the veteran's affect was euthymic and that his speech was 
normal.  While difficulties, such as panic attacks, were 
noted (providing the basis for the current evaluation) 
reduced reliability and productivity, overall, were not 
indicated.  In fact, the examiner stated that the veteran 
functions adequately at work and the veteran reported that 
intellectually, he performed well despite social impairment.  
The veteran's speech was circumstantial, but could be 
redirected.  

The February 2006 VA PTSD examination is entitled to great 
probative weight and is found to provide evidence against the 
claim.  The veteran does not meet the criteria for a 50 
percent evaluation under DC 9411.  

The Board also finds that the post-service medical records 
support, as a whole, the findings of the April 2005 VA 
examination and provide evidence against this claim because 
they do not show that the veteran meets the criteria for a 50 
percent evaluation.  The record, as whole, provides evidence 
against a higher evaluation.  The post-service treatment 
record, as a whole, is found to support the findings of the 
most recent VA examination.        
 
Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

With regard to the service connection claim, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In February 2006, the veteran underwent a 
VA genitourinary examination wherein the examiner diagnosed 
the veteran with erectile dysfunction.  The examiner stated 
that had a decreased libido and that his erectile dysfunction 
with both organic and psychogenic causes.  The veteran 
reported being able to ejaculate.  However, his erectile 
function domain score on the International Index of Erectile 
Function is 12 out of 30, suggesting moderate to severe 
erectile problems.  

The veteran tried all phosphodiesterase type-5 inhibitors 
(Viagra, Levitra, and Cialis) and reported mild improvement.  
Thus, there is evidence that the veteran has at least some 
level of disability from erectile dysfunction.  The Board 
disagrees with the March 2006 supplemental statement of the 
case (SSOC), which stated that the veteran does not have a 
disability from impotence because he is able to ejaculate.  
The nature and extent of this disorder is not before the 
Board at this time.  However, the medical record indicates 
that some form of disorder does indeed exist at this time.    

The March 2006 SSOC conceded that the veteran's impotence is 
secondary to his service-connected diabetes mellitus and the 
Board agrees.  The February 2006 VA genitourinary examination 
stated that it was likely that his impotence was 
significantly related to diabetes.  There are also private 
records from a Dr. G. K., who also stated that the veteran's 
impotence was due to his diabetes.  The Board finds that the 
preponderance of the evidence is in favor of service 
connection for impotence, secondary to diabetes mellitus.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2002, as well as information provided in 
the January 2004 statement of the case (SOC) and the March 
2006 SSOC, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 SOC and March 2006 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the July 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
December 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the March 
2006 SSOC did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
December 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess, 19 Vet. App. at 484.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service connection 
in the VCAA notice.  In the March 2006 SSOC, he was 
provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for 
the disabilities on appeal.  Therefore, notice was 
adequate in light of Dingess and the Board finds no 
prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of the timing of this notice, 
the Board finds the error is harmless. 
 
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the June 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

A disability evaluation greater than 30 percent is denied.  

Service connection for impotence, secondary to diabetes, is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


